Citation Nr: 1122176	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of schistosomiasis.


REPRESENTATION

Appellant represented by:	T. Bennett Acuff, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Veteran performed active military service from August 1948 to June 1950.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reopened, and then denied, a claim for service connection for residuals of schistosomiasis. 

The Board had denied the claim in February 2006.  In December 2007, the United States Court of Appeals for Veterans Claims affirmed the Board's February 2006 denial of the claim.  Thus, the February 2006 Board decision is the most recent final decision on the matter. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The claims file contains a document written in a foreign language, possibly Spanish.  This document is tabbed with a pink tab on the left side of the claims file.  It appears to address combat action of the Veteran's Infantry unit in Korea.  Further relevance to the service connection claim at issue cannot be ascertained until the document is translated into English. 

Prior to Board adjudication, the document must be therefore be translated into English.  Translation must be performed by the RO, rather than by the Board.  

Accordingly, the case is REMANDED for the following action:

The claims file contains a document tabbed with a pink tab on the left side of the claims file.  Prior to Board adjudication, the document must be translated into English.  Following translation, the case may be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



